—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered December 14, 1999, convicting him of criminal possession of a forged instrument in the second degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s contention that the County Court erred in its Sandoval ruling (see People v Sandoval, 34 NY2d 371) is unpreserved for appellate review. In any event, the County Court ruling was a provident exercise of its discretion (see People v Gray, 84 NY2d 709, 712-713; People v Pavao, 59 NY2d 282, 292; People v Sandoval, supra; People v Townley, 245 AD2d 322).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). Santucci, J.P., Altman, S. Miller and McGinity, JJ., concur.